Case 2:95-cr-80071-BAF ECF No. 214, PageID.608 Filed 09/18/20 Page 1 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    1

 1                               UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
 2                                     SOUTHERN DIVISION
 3
      DANI HOURANI,
 4
                                Petitioner,
 5    vs.                                                  Case No. 95-80071
                                                           Hon. Bernard A. Friedman
 6    UNITED STATES OF AMERICA,
 7                      Respondent.
      ______________________________/
 8
             PETITION FOR RELIEF UNDER THE FIRST STEP ACT OF 2018
 9                    CONDUCTED VIA ZOOM VIDEOCONFERENCE
10                    BEFORE THE HONORABLE BERNARD A. FRIEDMAN
                             United States District Judge
11                     Theodore Levin United States Courthouse
                             231 West Lafayette Boulevard
12                             Detroit, Michigan 48226
                            Thursday, September 17, 2020
13
      APPEARANCES:
14
      For the Petitioner                         STEVEN F. FISHMAN
15    Dani Hourani:                              615 Griswold
                                                 Suite 1125
16                                               Detroit, Michigan 48226
                                                 313-962-4090
17
      For the Respondent                         JESSICA VARTANIAN CURRIE
18    United States of America:                  U.S. Attorney's Office
                                                 211 W. Fort Street
19                                               Suite 2001
                                                 Detroit, Michigan 48226
20                                               313-226-9531
21

22

23
            To obtain a certified copy of this transcript, contact:
24              Linda M. Cavanagh, CSR-0131, RDR, RMR, CRR, CRC
                            Official Court Reporter
25                 (313) 234-2616 • www.transcriptorders.com


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.609 Filed 09/18/20 Page 2 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    2

 1                                        TABLE OF CONTENTS
 2                                                                                       Page
 3     PETITION FOR RELIEF UNDER
       FIRST STEP ACT OF 2018:
 4
       Motion by Mr. Fishman................................8
 5     Response by Ms. Currie..............................17
       Reply by Mr. Fishman................................32
 6     Comments/Ruling by the Court........................35
 7

 8

 9

10

11

12

13

14

15

16

17                                                EXHIBITS
18     Identification                                               Offered           Received
19     NONE
20

21

22

23

24

25



                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.610 Filed 09/18/20 Page 3 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    3

 1                 Detroit, Michigan
 2                 Thursday, September 17, 2020
 3                                                _ _ _
 4                 (Proceedings commenced at 2:28 p.m., all parties
 5                 present via Zoom videoconference)
 6                 THE CLERK: Okay, Judge. It looks as though everyone
 7     is present. Are we missing anyone as far as you know, Mr.
 8     Fishman or Ms. Currie?
 9                 MR. FISHMAN: No.
10                 MS. CURRIE: Nope.
11                 THE CLERK: Okay. All right, Judge.
12                 THE COURT: Okay. I'm on my new computer.
13                 THE CLERK: Oh.
14                 THE COURT: Going to be a little bit -- we've got to
15     practice a little bit here so -- 'cuz it's a bit different. I
16     don't have a picture yet.
17                 THE CLERK: I see you.
18                 THE COURT: I see you but I -- it's just little teeny
19     ones in the corner.
20                 THE CLERK: You may have to open up the -- the
21     window.
22                 THE COURT: Okay. I see.
23                 THE CLERK: You'll see the full screen. In the upper
24     right corner there's a little box.
25                 THE COURT: Yes, I see it.


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.611 Filed 09/18/20 Page 4 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    4

 1                 THE CLERK: Click that and see if that'll give you a
 2     full screen.
 3                 THE COURT: Okay. I got you full. So let me see
 4     here. I see you full. Let me go back to the view. Speaker --
 5     oh, speaker/gallery view. Okay.
 6                 THE CLERK: Yeah, mm-hmm.
 7                 THE COURT: There we go. Okay. That's cool.
 8     Hopefully it won't -- hopefully it won't go off like it did
 9     last time. And so this now is on the -- on the bottom instead
10     of on the top. I see. Okay. That's -- that's good. Okay.
11     Mute. Okay. Anything else I should have on the bottom there?
12                 THE CLERK: No. Do you see all of us, Judge, or no?
13                 THE COURT: I see everybody, even Mr. Fishman.
14                 THE CLERK: Okay.
15                 MR. FISHMAN: I can't see anyone all of a sudden.
16     Judge, I hope you know this is the first time I've had a suit
17     on in six months, only for you.
18                 THE COURT: It's the first time I've had a shirt on
19     in six months.
20                 MR. FISHMAN: That was -- I think I'd only been in
21     golf shirts and all of a sudden I said to my wife, you know, I
22     think I'll put a suit and tie on.
23                 THE COURT: It's nice. It's good to see you in a
24     suit and tie.
25                 MR. FISHMAN: I can't see you guys, by the way. I


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.612 Filed 09/18/20 Page 5 of 45
               Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                     5

 1     don't know what happened. I lost everyone.
 2                  THE CLERK: You may -- look at -- do you have that
 3     little square in the upper right corner? You can switch
 4     between the two, gallery view and then a full view.
 5                  MR. FISHMAN: It should but all I show is Zoom. It
 6     just says Zoom. It doesn't say anything more than that.
 7                  THE CLERK: You must be -- you may need to minimize
 8     that.
 9                  MR. FISHMAN: Minimize that. Aha! Genius.
10                  THE COURT: There you go. This is so much nicer, so
11     much bigger and everything than my iPad.
12                  MR. FISHMAN: Yeah, no, this is good.
13                  THE CLERK: Okay. All right, Judge, you can call the
14     case.
15                  THE COURT: We're waiting for the U.S. Attorney.
16                  MR. FISHMAN: She's there.
17                  THE CLERK: The U.S. Attorney is here.
18                  THE COURT: Oh, here -- there she is. I'm sorry,
19     Jessica.
20                  MS. CURRIE: Okay.
21                  THE CLERK: And Mr. Hourani is on the phone as well,
22     Judge.
23                  THE COURT: Is he not -- he's only on the phone --
24     Mr. --
25                  THE CLERK: Right. They don't have a -- they don't


                               Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.613 Filed 09/18/20 Page 6 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    6

 1     have video.
 2                 THE COURT: Okay. Is he on there?
 3                 MR. FISHMAN: Can you hear us?
 4                 MR. HOURANI: Yeah, I'm here.
 5                 THE COURT: Okay. Good. You can hear us.
 6                 MR. HOURANI: Yes, sir.
 7                 THE COURT: So are we all set?
 8                 MR. FISHMAN: Yes.
 9                 THE CLERK: Yes.
10                 THE COURT: Let me call the case. This is Case No.
11     95-80071, Dani Hourani versus the United States.
12                 Today's the date and time scheduled for a hearing on
13     a petition for relief pursuant to certain statutory sections,
14     commonly known as the First Step Act and so forth.
15                 May we have appearances, starting with the government
16     please.
17                 MS. CURRIE: Good afternoon, Your Honor. Jessica
18     Currie on behalf of the United States.
19                 THE COURT: Okay. And on behalf of the defendant
20     please.
21                 MR. FISHMAN: Good afternoon, Judge. Steve Fishman
22     on behalf of Mr. Hourani who's also present by phone.
23                 THE COURT: Okay. And Mr. Hourani, you can hear us
24     and --
25                 MR. HOURANI: Yes.


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.614 Filed 09/18/20 Page 7 of 45
               Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                     7

 1                  THE COURT: -- well?
 2                  MR. HOURANI: Yes.
 3                  THE COURT: You're able to hear, is that right?
 4                  MR. HOURANI: Yes, sir.
 5                  THE COURT: Okay. Let the record reflect before I
 6     start that I wish to make sure that everybody is aware that
 7     there came a time, I'm not sure when 'cuz I'm not in my office,
 8     that I wrote a letter on behalf of Mr. Hourani to the Pardon
 9     Board -- my understanding is the government at that time
10     received a copy of it -- supporting a pardon in this matter.
11                  And the record should also reflect that there came a
12     time, at least two times, where I spoke to various, I think
13     two, different prisons or maybe the same on a class that Mr.
14     Hourani, I think he organized it, and through the Bureau of
15     Prisons we were able to connect and I essentially just talked
16     about the job of a judge in sentencing and also answered
17     questions.
18                  So wanted to just disclose those two things. I think
19     everybody knew about them but just to make sure that you have
20     them.
21                  Also the record should reflect that I have had an
22     opportunity to go over this file and read it very, very
23     closely, I'll tell you right now. I -- I think I read
24     everything in this file, which is not a usual; I usually read,
25     you know, most of it. I have the original petition. I have


                               Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.615 Filed 09/18/20 Page 8 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    8

 1     and have read the United States' response. I have the reply of
 2     the petitioner.
 3                 I then have also received and wanted to reread the
 4     Pre-Sentence Report in this matter and I have read that, the
 5     original Pre-Sentence Report.
 6                 I also have letters on behalf of Mr. Hourani, all of
 7     which I have read, and without going all over all of them, I
 8     read from his sister, his brother, other members of the
 9     community and so forth, and it's my understanding that
10     everybody has a copy of those also.
11                 So I had a chance to -- to really go over this
12     matter, so to speak, and read just about everything that I have
13     received.
14                 So with that said, we'll start with the petitioner
15     and perhaps you'd like to highlight some things. I'm not sure
16     you have to go over all of the -- the things that you have
17     briefed. The government has responded to each of the matters
18     that have been briefed by petitioner, each of the theories of
19     petitioner in this matter. So, Mr. Fishman, you may go first.
20                 MR. FISHMAN: And -- and as the Court knows, I'm not
21     one that's going to try to take forever since I know what you
22     just said. I expected that already. I know you've read
23     everything. I just want to highlight a few things and then I'd
24     like to be able to respond to the government after they make
25     their argument.


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.616 Filed 09/18/20 Page 9 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    9

 1                 The Court already knows obviously it's a First Step
 2     Act case, it's a compassionate release case, and I just want to
 3     remind the Court of some of the cases that I cited to you: the
 4     Torres case from New York, the Rodriguez case in California,
 5     and more importantly, United States vs. Sapp, a case from this
 6     district where Judge Leitman used the terminology that a court
 7     may, quote, "independently evaluate whether the defendant has
 8     extraordinary and compelling reasons." There's not any doubt
 9     in my mind from knowing the case from the beginning and knowing
10     all the things that Mr. Hourani has done, and a couple of the
11     things I'll summarize for you, that those reasons exist.
12                 I do want to comment real quickly, I did it in my --
13     in my reply brief, but the Robinson case that the government
14     cited where the Court denied relief for Mr. Robinson is
15     completely inapposite to this case. It had nothing to do with
16     the First Step Act. Robinson was more than once, I think twice
17     he was complaining about his stacked 924(c) convictions. The
18     Court correctly cited the Supreme Court case saying that, look,
19     you can't do anything about it and it was denied, but that had
20     nothing to do with what we're talking about here.
21                 I want to emphasize again, which I obviously did in
22     my brief, the fact that there have been so many district courts
23     all across the country that have found extraordinary and
24     compelling reasons and have granted the compassionate release
25     sought in this petition as far away as Utah and Texas and


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.617 Filed 09/18/20 Page 10 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    10

  1    Maryland, California, a guy serving a life sentence in
  2    Pennsylvania, a guy serving a life sentence in Florida. I'm
  3    not going through the case names on those because the Court has
  4    them all, but I think it's a significant thing.
  5                And I think more than one district court, and the
  6    Court's certainly had a chance to see the opinions, more than
  7    one district court has indicated in its opinion granting
  8    compassionate release that the trend is now in favor of a
  9    majority of the courts that are considering it that are now
 10    granting compassionate release.
 11                I want to comment on two cases in specific or
 12    specifically that are in my brief, and the first one is Millan,
 13    M-i-l-l-a-n for Linda, that Southern District of New York case
 14    where the defendant was serving a life sentence, he'd been
 15    there more than 28 years, he'd been the leader of a heroin
 16    group. And it was interesting when the judge granted it, the
 17    judge pointed to two things. He pointed to the rehabilitation
 18    that Mr. Millan has undergone, but he made a point that
 19    applies, and this Court knows it very, very well in this case,
 20    that when he began rehabilitating himself, and he hadn't done
 21    one-third of what Mr. Hourani's done, there was no benefit to
 22    him in those days because none of us thought there would ever
 23    be a time where a person serving a life sentence would have the
 24    opportunity to go back in front of the district judge that
 25    sentenced him and perhaps get a resentencing. So I thought


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.618 Filed 09/18/20 Page 11 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    11

  1    that was significant in Millan.
  2                The other case was the Marks case from the Western
  3    District of New York where the government made pretty strong
  4    statements about Mr. Marks' personal statements, and the Court
  5    nonetheless also found the same thing: that his rehabilitation
  6    had been extraordinary and that he had started rehabilitating
  7    himself before he knew he could get out.
  8                Now, another point that's made in all those cases,
  9    and, Judge, it really applies here, it applies when we start
 10    talking about the amount of time that the petitioners have been
 11    locked up. In almost all of the cases, and you've seen them,
 12    and I point specifically to a couple of them, the McGraw case
 13    in the Southern District of Indiana and the Johns case in the
 14    District of Arizona, almost everybody has done more than 27,
 15    28, 30 years in -- in prison when these cases have been -- when
 16    these petitions have been granted.
 17                And the Court knows, 'cuz I put it in the -- in -- in
 18    the brief, Mr. Hourani is going on 28 years, and I -- I
 19    translated that for the Court 'cuz we all know about good time
 20    and halfway house and things of that nature. Right now, if you
 21    released him tomorrow, he would have served the equivalent of
 22    384-month sentence, 32-plus years.
 23                The rehabilitation part, Judge, I don't think I need
 24    to say a whole heck of a lot. I think you know all about it
 25    and you certainly had enough in our original petition.


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.619 Filed 09/18/20 Page 12 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    12

  1                I do cite the case of United States vs. Martin &
  2    Mangual, and Linda, that's M-a-n-g-u-a-l, a Fourth Circuit
  3    remand case, that's where the Court of Appeals remanded it.
  4    Defendant was doing life and the Fourth Circuit noted that he
  5    had absolutely overwhelming evidence of rehabilitation.
  6                I don't think there's a human being in any of the
  7    cases that I've seen that has come close to having the
  8    rehabilitation that Mr. Hourani has had. The man has had no
  9    tickets, Judge. It's almost impossible to believe. Not even
 10    being out of place once in 27-plus years.
 11                And I wanted to cite for you -- the rehabilitation,
 12    as I say, I don't think I need to talk more about it. But I
 13    think that what's important with respect to rehabilitation is a
 14    couple of the letters that you received or that were exhibits.
 15    One of them was from Kent Dunnington, and Linda, that's
 16    D-u-n-n-i-n-g-t-o-n. He's a Ph.D. professor of philosophy. He
 17    taught classes at Greenville, the institution where Mr. Hourani
 18    has been. And I thought his letter was -- was really
 19    fascinating for two reasons. Number one, he gave you a real
 20    good overview of all the things that Mr. Hourani has done. You
 21    received a lot of that from other people in the institutions.
 22                But Mr. or Professor Dunningham [sic] or Dunnington
 23    really laid it out for you and he used a phrase that I think
 24    really applies in this case. He said that he believes that,
 25    for the reasons that he cited to you, that Dani Hourani, quote,


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.620 Filed 09/18/20 Page 13 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    13

  1    "has developed a virtuous character and is someone who is fit
  2    for a productive life as a citizen outside of the prison
  3    setting." The -- the interesting thing about it is that all of
  4    the things we've provided you, everybody has said the same
  5    thing, everyone has said the same thing.
  6                And Professor Dunnington went a little bit further
  7    and he obviously said nobody knows anything for sure, but he
  8    said from everything he's witnessed, quote, "I would trust Dani
  9    as a neighbor or an employee should I ever encounter him on the
 10    outside. I hope one day he'll be given chance to contribute to
 11    society on the outside." That's pretty strong testimony, not
 12    sworn testimony, pretty strong statements from a guy who's done
 13    a lot of work in prisons and is probably pretty good at
 14    distinguishing. It was on page 26, by the way, Judge, of my
 15    original brief.
 16                If that weren't enough, I think you have to take a
 17    look at the words of Judge Terrence Berg because as you know,
 18    there's only three of us, four of us counting Mr. Hourani, that
 19    were there way back then and are still here today: Mr. Hourani,
 20    me, you and Judge Berg, then Assistant U.S. Attorney Berg. And
 21    for a federal judge to sit down and write a letter of the type
 22    that he did and to indicate why he believed that Mr. Hourani
 23    was a person who should qualify for release, to me that's a
 24    big, big deal. Of all the cases that Mr. Hourani and I looked
 25    at, I can't remember which case, but there was one other case I


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.621 Filed 09/18/20 Page 14 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    14

  1    recall where the prosecutor on the case, and I don't remember
  2    if he or she had become a judge, but the prosecutor on the case
  3    wrote a letter, and of course the district court judge that
  4    granted the motion cited that as big -- you know, as -- as a
  5    big contributor.
  6                And what did Judge Berg say at the end? And I'm not
  7    going to read all of his stuff, but what did he say at the end?
  8    He said that Mr. Hourani he believed would be a productive and
  9    law-abiding member of society if he were released. And, of
 10    course, you know that Judge Berg was presented with all the
 11    same things before he was a judge when I was years ago trying
 12    to obtain Mr. Hourani's release before the First Step Act, so
 13    he's seen everything that you've seen.
 14                And one other thing that I want to talk about before
 15    I listen to the government, I want to talk about this notion
 16    that the only thing we're relying on is rehabilitation. And
 17    while it is absolutely true that Mr. Hourani's rehabilitation
 18    has been extraordinary, and while I believe, I agree with Judge
 19    Leitman and some of the other judges, that you probably can do
 20    it even though the statute says something different, that's not
 21    what we're saying here, that's not all we're saying here.
 22                Number one, other factor, the age at the time of the
 23    offense. The Court has all that stuff that we sent you in a
 24    second part of our argument about the effect of the youth of
 25    the offender.


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.622 Filed 09/18/20 Page 15 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    15

  1                The influence of his father. The Court certainly
  2    remembers that because his father was on trial with him, which
  3    influenced him, there's no doubt in my mind, to turn down the
  4    guilty plea that was offered. And I should point out, 'cuz I
  5    think the government might have the wrong impression of this,
  6    that guilty plea that was offered had nothing to do with
  7    cooperation. It was between -- I don't remember off the top of
  8    my head, but it was offered as a plea that Mr. Berg then and
  9    Mr. Tukel, also now a judge, they knew that Dani Hourani,
 10    they're not going to ask him to testify against his own father.
 11    That plea was a guilty plea offer, and the reason he didn't
 12    take it, and I can tell you as his judge, is because his father
 13    pressured him.
 14                The next thing that makes this a different kind of
 15    case is his role in the offense. The Court remembers the
 16    testimony and you said you've reviewed everything. He's three
 17    steps removed from the homicide. Doesn't make him not guilty
 18    obviously 'cuz he's been in for almost 28 years, but it's a lot
 19    different than if he were standing here in front of you as the
 20    person that pulled the trigger, okay?
 21                The fourth thing that has nothing to do with
 22    rehabilitation and is cited in other cases as well and it's
 23    cited in Judge Berg's letter to the Court, well, the letter to
 24    the Pardon Board I think it was originally, is that the amount
 25    of time that he has served now exceeds the total sentence for


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.623 Filed 09/18/20 Page 16 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    16

  1    all of the other cooperators -- I'm sorry, other co-defendants,
  2    all of whom were closer to the actual killing, all of them
  3    closer, and he's now served more time than all of them added
  4    together. Most of those guys, the Rahal brothers, they've been
  5    home for 15 years, 20 years already.
  6                And then finally, of course, I already said this to
  7    you, what's different is this prosecutor believes he should be
  8    released.
  9                So we're not just saying to the Court that this is
 10    the -- only because of his sensational rehabilitation. It's
 11    because of all of these other factors that also contribute.
 12                I want to say a couple other things just so the Court
 13    knows. There was a reference in the government's response,
 14    something about the deceased and his family and what -- the
 15    impact. The Court recalls I'm sure nobody from the Berri
 16    family attended the trial, nobody from the Berri family talked
 17    with Probation, nobody from the Berri family sent anything to
 18    the Court, and nobody from the Berri family appeared at
 19    sentencing.
 20                And I can tell you, I can tell you as sure as I'm
 21    sitting here, it -- this case in the Dearborn community is a
 22    big, big deal. Everybody knows what's going on. Everybody
 23    knows this motion is pending. The families are all sitting on
 24    tenterhooks waiting to see what the Court does. If there was
 25    something, if there was a -- someone from his family, I


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.624 Filed 09/18/20 Page 17 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    17

  1    guarantee you he'd be here or she'd be here or she'd be -- make
  2    it known to the prosecution or something. So I want you to
  3    know that as well.
  4                And the last thing I wanted to say before I listen to
  5    the government, there -- there's a quotation from one of the
  6    zillion cases that I cited for you, and just in case you wanted
  7    to look at it, I think I'm going to read the quotation
  8    accurately. It was United States vs. Brown; the citation was
  9    05-00227. It came from, of all places, the Southern District
 10    of Iowa. And in that case where the judge had turned Mr. Brown
 11    down one time, after Mr. Brown petitioned pursuant to the First
 12    Step Act, the district court said as follows: "Congress passed
 13    the First Step Act as a down-payment in unwinding decades of
 14    mass incarceration. The law's text was explicit that it sought
 15    to increase the use of compassionate release. The Court
 16    intends to follow that directive." End quote. That's
 17    precisely -- I couldn't say it better than the district court
 18    said it in Iowa.
 19                I thank you. If you have any questions of me,
 20    obviously I'm here. Otherwise, I'd just like to be able to
 21    respond to what Ms. Currie has to say.
 22                THE COURT: I have no questions and I'd like to hear
 23    from the government.
 24                MS. CURRIE: Thank you, Your Honor.
 25                There are -- and I am going to focus on the


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.625 Filed 09/18/20 Page 18 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    18

  1    compassionate release issue. As the Court is aware, there's an
  2    Eighth Amendment issue raised as well. I'd like to rely on my
  3    briefs for that argument, but to the extent there's any
  4    questions, of course I'm happy to answer them.
  5                As for compassionate release, there are three hurdles
  6    that Mr. Hourani needs to overcome here. First, he has to
  7    convince the Court that it has judicial authority to determine
  8    other reasons for compassionate release.
  9                Second, he has to show that his circumstances are
 10    extraordinary and compelling.
 11                And finally, the Court would need to analyze the 3553
 12    factors and conclude that those supported release as well.
 13                He hasn't overcome any of these hurdles, and the
 14    failure on any one of them is fatal to the petition.
 15                So beginning with judicial authority, this issue
 16    centers on a policy statement. Under the statute,
 17    compassionate release is only allowed if it is consistent with
 18    applicable policy statements. The parties don't dispute that,
 19    and they also don't dispute that the applicable policy
 20    statement is Section 1B1.13.
 21                Under the policy statement, compassionate release
 22    must be based on one of four categories. Mr. Hourani is
 23    relying on the last category, and that is other reasons as
 24    determined by the Bureau of Prisons. The dispute here is over
 25    the continued involvement of the Bureau of Prisons.


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.626 Filed 09/18/20 Page 19 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    19

  1                So the theory here advanced by Mr. Hourani is that
  2    the First Step Act has somehow overridden the Bureau of
  3    Prisons' role and, more than that, has actually supplanted the
  4    courts in the place of the Bureau of Prisons and given judicial
  5    authority to determine other reasons for compassionate release.
  6                This is a question of statutory interpretation and so
  7    the place to start is the express language of the statute. To
  8    state the obvious, the First Step Act does not say that courts
  9    have the authority to determine other reasons that are
 10    extraordinary and compelling. There is no express grant of
 11    judicial authority to act. What it does say is that defendants
 12    can seek compassionate release on their own motion.
 13                It would have been easy for Congress to say that
 14    courts can decide defendant-initiated motions and determine
 15    extraordinary and compelling reasons, but it didn't do that.
 16    And it didn't do that despite that Section 1B1.13 existed when
 17    Congress enacted the First Step Act. Congress was aware about
 18    subdivision (D) and the Bureau of Prisons' role in determining
 19    other reasons and yet chose not to disturb it at all.
 20                The argument here is -- is not that there's an
 21    express grant of authority but that there's purported
 22    inconsistency. The argument is that allowing defendants to
 23    bring their own motions is inconsistent with the Bureau of
 24    Prisons maintaining its role in determining extraordinary and
 25    compelling reasons.


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.627 Filed 09/18/20 Page 20 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    20

  1                The problem is that is that argument doesn't
  2    logically follow. The ability of defendants to bring their own
  3    motions as a procedural matter has nothing to do with the BOP
  4    maintaining a substantive role in determining extraordinary and
  5    compelling reasons. So these two things are not mutually
  6    exclusive. There is no actual conflict.
  7                And, in fact, Congress did not eliminate the Bureau
  8    of Prisons at all. In the statute, it says upon motion of the
  9    Director of the Bureau of Prisons or upon motion of the
 10    defendant, the Bureau of Prisons isn't cut out. It could still
 11    bring a motion.
 12                In addition, there was also --
 13                THE COURT: It says or. It says or.
 14                MS. CURRIE: -- a requirement where the BOP is
 15    still --
 16                THE COURT: It says or.
 17                THE COURT REPORTER: Wait. One at a time.
 18                THE COURT: It says or. It doesn't say and.
 19                MS. CURRIE: Correct. So -- but the Bureau of
 20    Prisons could have brought a motion on behalf of Mr. Hourani.
 21                THE COURT: They could have but they didn't so he had
 22    a right to do it.
 23                MS. CURRIE: Correct. Correct. And the point being
 24    though that Congress didn't say let's box out the Bureau of
 25    Prisons entirely.


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.628 Filed 09/18/20 Page 21 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    21

  1                And it also maintained this exhaustion requirement,
  2    so it still envisioned the Bureau of Prisons at least having an
  3    opportunity to weigh in on the issue of compassionate release.
  4    And so it's not surprising that Congress might also have
  5    intended that the Bureau of Prisons maintain a substantive role
  6    in determining extraordinary and compelling reasons.
  7                I think the -- the main argument advanced by Mr.
  8    Hourani relates to the title of the provision, and Mr. Fishman
  9    has mentioned the increase -- the goal of increasing the use of
 10    compassionate release. So the argument is that giving judicial
 11    authority, the courts would increase use of compassionate
 12    release, but that doesn't show an inconsistency which is really
 13    what's needed to override the policy statement. We could come
 14    up with a hundred ways to increase the use of compassionate
 15    release. Congress could lower the age criteria, we could
 16    eliminate the exhaustion requirement, Congress could change its
 17    line about rehabilitation alone not being enough, and it didn't
 18    do any of those things, just as Congress didn't eliminate the
 19    Bureau of Prisons' substantive role.
 20                So what Congress did do is allow defendants to bring
 21    their own motions. That choice, in and of itself, has
 22    increased the use of compassionate release. As this Court is
 23    aware in the last several months, dozen of inmates have been
 24    released based on age and medical conditions without having to
 25    resort to other reasons.


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.629 Filed 09/18/20 Page 22 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    22

  1                And I think it's worth noting that the Bureau of
  2    Prisons since the enactment of the First Step Act has actually
  3    identified other reasons. So that subdivision (D) has not been
  4    meaningless since the passage of the First Step Act.
  5                And I'm not going to go through the entire Program
  6    Statement, but as relates to age, the Bureau of Prisons has
  7    come up with at least two different scenarios under which a
  8    defendant could be -- his circumstances could be extraordinary
  9    and compelling even if they don't fit the criteria under
 10    subdivision (B) that's identified by the Sentencing Commission.
 11    So under subdivision (B), the defendant has to be 65, they have
 12    to have deteriorating health, and they have to have served ten
 13    years or 75 percent of their sentence. The Bureau of Prisons
 14    has said under certain situations serving 50 percent of their
 15    sentence would be enough. So you could envision a situation
 16    which a defendant who doesn't qualify under the existing
 17    category qualifies under the Bureau of Prisons' Program
 18    Statement. So there is some meaning behind that subdivision
 19    (D); it's not sitting out there idly.
 20                Mr. Fishman has -- has devoted some time to
 21    discussing some of the cases out there. There are many
 22    district courts who have addressed compassionate release
 23    motions since the passage of the First Step Act and the courts
 24    are split on this. None of the cases are binding so I would,
 25    of course, note that. And the thing that is binding is the --


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.630 Filed 09/18/20 Page 23 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    23

  1    the statute itself. Congress has expressed intent is -- is
  2    what controls.
  3                And Mr. Fishman also indicated, at least courts are
  4    stating, that the majority trend is in favor of judicial
  5    authority. A lot of the cases are simply citing the majority
  6    and then jumping aboard without any independent analysis. So I
  7    think this majority view sort of loses some persuasive weight
  8    when these courts aren't necessarily including an analysis.
  9    And the courts that have analyzed the issue, frankly their
 10    analysis is -- is not very compelling.
 11                So the -- the Bryant court has said that there's some
 12    partial inconsistency between the First Step Act and the policy
 13    statement, and that centers of course on who the movant is.
 14                Another case has -- oh, here it is. In Beck the
 15    Court strained to conclude that the First Step Act is likely
 16    inconsistent with the Bureau of Prisons maintaining a
 17    substantive role.
 18                And then in Cantu, this is relied on heavily by the
 19    defense, the Court actually acknowledges "one could come up
 20    with -- and this is a quote -- "one could come up with some
 21    policy arguments for leaving 1B1.13 subdivision (D) as is.
 22    Congress may have wanted the Director of the Bureau of Prisons
 23    to publish additional guidance and maintain control over what
 24    additional factors would constitute extraordinary and
 25    compelling reasons." So that court acknowledges that there's a


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.631 Filed 09/18/20 Page 24 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    24

  1    possibility, and it wouldn't be entirely inconsistent, to
  2    maintain that provision.
  3                But then goes on to apply the rule of lenity under
  4    which two rational readings of the statute would compel the
  5    Court to treat -- to -- to favor the one that treats the
  6    defendant less harshly. Well, there aren't two rational
  7    readings of this statute. It's -- this is a misapplication of
  8    the rule of lenity. There needs to be an ambiguity for there
  9    to -- to apply the rule of lenity. So these courts are really
 10    stretching.
 11                Another example of stretching is in several of the
 12    cases, including Maumau and Brown, in both of those cases the
 13    Court reasoned that the judiciary must have the authority
 14    because the only way to increase -- because that would be the
 15    only way to increase use of compassionate release. And for the
 16    reasons I've already said, it's not the only way to increase
 17    use. There's lots of way to increase use. And just giving the
 18    defendants the procedural right to bring their own motion does
 19    increase use.
 20                So I would say that the -- the courts that have --
 21    have found no incompatibility, no conflict, those are far more
 22    persuasive and consistent with the statutory text, which is of
 23    course what is the controlling authority for the Court.
 24                So the second hurdle, assuming that Mr. Hourani is
 25    able to establish the judicial authority for the Court to act,


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.632 Filed 09/18/20 Page 25 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    25

  1    is extraordinary and compelling circumstances. And first and
  2    foremost is -- is Congress has spoken about rehabilitation and
  3    said that rehabilitation alone shall not be considered
  4    extraordinary and compelling, and there's not really any -- any
  5    dispute here.
  6                But I think it's -- it's worth noting that in reading
  7    the petition and the reply, that is the thrust of -- of the
  8    argument. And in the reply at page I.D. 600, defense counsel
  9    says he's relying on "the most extraordinary rehabilitation
 10    that defense counsel has ever seen in his 47-year legal
 11    career." I don't doubt that, the veracity of that statement at
 12    all. The problem is that the statute leaves no room for that
 13    argument. Rehabilitation, no matter how impressive, is still
 14    rehabilitation.
 15                In -- and it's worth noting that 994(t) serves an
 16    important purpose because without it, there would be no
 17    limiting principle. How would you separate sufficient
 18    rehabilitation from something less? What's the method of
 19    measurement? And if this Court were convinced that Mr.
 20    Hourani's rehabilitation was sufficient, how is that going to
 21    be applied in other -- in other situations and -- and won't it
 22    invite a flood of petitions in which defendants who have
 23    engaged in -- in good and admirable work while in prison are
 24    not just continuously seeking a relief and transforming the
 25    courts into a parole board? That's something that Congress has


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.633 Filed 09/18/20 Page 26 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    26

  1    never intended to impart. So this directive against
  2    considering rehabilitation alone makes a good deal of sense.
  3                So the real question is whether Mr. Hourani can point
  4    to something other than rehabilitation that qualifies as
  5    extraordinary and compelling. And we have heard from Mr.
  6    Fishman on a number of those issues in the briefs and today,
  7    and I would submit that they -- they fall into essentially four
  8    categories that I'd like to address in turn.
  9                And just at the outset, these categories are things
 10    that either challenge the conviction and sentence itself or are
 11    very commonplace occurrences and therefore shouldn't be deemed
 12    extraordinary.
 13                But let's go through each of them, and the first one
 14    being passage of time. Mr. Hourani has served 27 years in
 15    prison. That is not extraordinary for someone who is convicted
 16    by a jury of First Degree Murder and where a statute mandates
 17    that that conviction carries a life sentence. The passage of
 18    time inevitable. It affects -- affects all prisoners exactly
 19    the same.
 20                I think the argument is how Mr. Hourani has spent his
 21    27 years, and -- and it does appear, based on everything that
 22    I've seen, that he's -- he's done some very admirable work.
 23    It's impressive, it's laudable, but the duration of
 24    rehabilitation doesn't change what it is. It's still
 25    rehabilitation, just as the degree or the genuineness of


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.634 Filed 09/18/20 Page 27 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    27

  1    rehabilitation doesn't change what it is.
  2                So the passage of time would also present the same
  3    line drawing problem as -- as rehabilitation does. How many
  4    years is enough, and does that depend on -- on who you're --
  5    who the defendant is and all the surrounding circumstances? So
  6    that ends up being a line drawing problem as well.
  7                The next main category is relating to culpability.
  8    Mr. Hourani argues that he is the least culpable and yet
  9    serving the longest term of those who were involved in this
 10    plot to kill a federal witness. I would first say that that
 11    claim isn't supported. His culpability is that of -- of
 12    someone convicted by a jury of First Degree Premeditated
 13    Murder, and the evidence, and I've reviewed the trial
 14    transcript as well, is that he -- he ordered and arranged this
 15    hit and that he is very much responsible for the murder that
 16    occurred. So for someone of Mr. Hourani's culpability, life in
 17    prison is expected and appropriate, it's not -- it's not
 18    extraordinary.
 19                The next category relates to a rejected plea deal.
 20    And I understand that Mr. Hourani turned down a 20-year plea
 21    deal. This is the buyer's remorse situation and it does occur
 22    regularly. It's not extraordinary among defendants convicted
 23    by a jury. Many would have received a better deal had they
 24    pleaded guilty.
 25                It's also improper for the Court to consider failed


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.635 Filed 09/18/20 Page 28 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    28

  1    plea negotiations. No agreement was reached, and yet the
  2    suggestion here is that the government is somehow stuck with
  3    its offer. Accepting this theory would chill plea negotiations
  4    because prosecutors would have to consider that its offers
  5    could be used against them years later.
  6                Mr. Hourani says that he rejected the plea because of
  7    his age and his father's influence. We don't -- we don't know
  8    that for sure, there's not proof of that. But we do know that
  9    Mr. Hourani had counsel, and it was counsel's role to make sure
 10    that his client understood the stakes.
 11                And so that type of issue with the plea negotiations
 12    is not appropriate to raise in a compassionate release context,
 13    and -- and I think one has to consider how many defendants
 14    would make the same type of claim. I -- I think countless
 15    defendants would say that at the time, you know, their maturity
 16    level they didn't quite appreciate the situation, and I think
 17    many defendants could say they were under the influence of --
 18    of someone else.
 19                The bottom line, a rejected plea deal is commonplace,
 20    it's not extraordinary, and to conclude otherwise would invite
 21    a whole host of problems.
 22                The final category is this letter from Judge Berg in
 23    support of clemency. And I think the -- the main thing to
 24    point out here it that it was written in support of clemency,
 25    not compassionate release, so it's not extraordinary for


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.636 Filed 09/18/20 Page 29 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    29

  1    purposes of compassionate release. Judge Berg is, of course,
  2    not representing the government at this time and he's not
  3    presiding over this case.
  4                Mr. Hourani points to the letter as evidence of his
  5    lesser culpability, but I would disagree with that conclusion.
  6    Judge Berg explains that Mr. Hourani instigated, he
  7    orchestrated the entire plot. But regardless, Your Honor sat
  8    through the trial and there's no need to rely on the summary of
  9    Judge Berg.
 10                To the extent the letter has any value, Judge Berg
 11    outlines Mr. Hourani's rehabilitation, and that's very clearly
 12    why Judge Berg is in favor of -- of clemency. And while it may
 13    be a good reason for clemency, Congress has indicated that it
 14    shall not be considered in the context of compassionate release
 15    standing alone.
 16                So having gone through the asserted other reasons
 17    beyond rehabilitation, we're left with rehabilitation alone,
 18    and -- and therefore Mr. Hourani cannot satisfy the
 19    extraordinary and compelling reason requirement.
 20                The last factor is the -- well, the 3553 factors, and
 21    I'll essentially rely on my -- my briefs there, but the main
 22    one being the seriousness of the offense. And although
 23    rehabilitation, everything here is -- is -- is impressive, it's
 24    certainly something to be applauded, but on balance the crimes
 25    that Mr. Hourani was convicted of loom larger.


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.637 Filed 09/18/20 Page 30 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    30

  1                And then just as a final note in the big picture
  2    of -- of things, the government was a little disappointed not
  3    to see an expression of remorse in the petition, and I do think
  4    that's relevant for the Court to consider when Mr. Hourani is
  5    effectively asking for mercy. I understand or I'm told that
  6    the victim's family maybe -- may not have been present, but I'm
  7    still not aware of any effort to locate them or expression --
  8    express an apology.
  9                So -- and then finally, as another big picture point,
 10    I'm not aware of any case in which first -- a first degree
 11    murderer was granted compassionate release. All of the cases
 12    in which Mr. Fishman has relied on where someone serving a life
 13    sentence was released was under different circumstances, and I
 14    believe in all of them the -- excuse me, in some of them the
 15    sentencing law was altered, and the Court was relying on that
 16    fact in concluding that under current law if that were
 17    available to the defendants, they would not be serving time and
 18    that was the -- the driving force.
 19                Just to highlight on a few of the cases that Mr.
 20    Fishman spoke of specifically, in United States vs. Sapp, that
 21    is Judge Leitman's decision out of the Eastern District, he's
 22    one of the -- the courts who didn't provide an independent
 23    analysis regarding judicial authority. He follows a Rodriguez
 24    decision in a footnote and -- and actually denies compassionate
 25    release, and he finds that there aren't any extraordinary and


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.638 Filed 09/18/20 Page 31 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    31

  1    compelling reasons and that the factors weigh against release
  2    anyway. So that at most, the -- the mention of judicial
  3    authority is dicta, and again there's no independent analysis
  4    to back it up.
  5                Oh, the mention of the Robinson case, that was really
  6    cited only to show why the United States vs. Marks is wrongly
  7    decided. The government just doesn't want to be on record
  8    endorsing the reliance on the anti-stacking provision as being
  9    extraordinary and compelling. So I understand that's not
 10    involved here at all, but Marks was wrongly decided in that --
 11    in that instance in relying on the stacking provision.
 12                But the stacking analysis is what distinguishes a lot
 13    of these cases from what we have here. So Mr. Fishman has
 14    relied on United States vs. Marks, and there the defendant was
 15    serving a 40-year sentence for drug and firearm offenses. The
 16    Court there relied on rehabilitation and the anti-stacking
 17    provision. So it's distinguishable there because Hourani's
 18    life sentence remains mandatory under the law and -- and he is
 19    ultimately seeking compassionate release based on
 20    rehabilitation alone.
 21                In Millan, M-i-l-l-a-n, that is the case where
 22    essentially -- and it's the only one that I'm aware of where
 23    the Court is saying essentially rehabilitation alone is enough.
 24    That one is, you know, again, just totally contrary to 994(t),
 25    and the only way the Court tries to -- to get around that is by


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.639 Filed 09/18/20 Page 32 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    32

  1    saying that having a life sentence means that the -- makes the
  2    rehabilitation genuine. And while that may be true, genuine
  3    rehabilitation is still rehabilitation. It would also seem to
  4    reward individuals in prison who are serving life sentences to
  5    the exclusion of -- of other individuals incarcerated who are
  6    doing the same degree of -- of rehabilitation.
  7                And unless the Court has any other questions for me
  8    before shifting back to Mr. Fishman, that's -- that's all I
  9    have to say on that issue.
 10                THE COURT: Thank you. Very nice job. I appreciate
 11    it.
 12                Mr. Fishman, anything else you wish to say?
 13                MR. FISHMAN: Yes, sir. Let me -- let me address all
 14    three of those things.
 15                The business about judicial --
 16                THE COURT: Hold on one second. One second.
 17                Hey, Johnetta, where -- if I wanted to turn off my
 18    sound, I don't -- I can't find it on the bottom here. I have
 19    the big -- the big screen up. That's okay. I don't have to
 20    turn it off. I was just curious. Well, I'll talk about it
 21    later. Okay.
 22                THE CLERK: Okay.
 23                THE COURT: Mr. Fishman.
 24                MR. FISHMAN: Okay. So the first question that --
 25    that Ms. Currie raised is whether or not there's judicial


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.640 Filed 09/18/20 Page 33 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    33

  1    authority. I'm not going to beat a dead horse, but I've cited
  2    another six or eight cases in my reply brief that -- you know,
  3    she says that the courts didn't come to it in their own. I've
  4    got quotations from those courts, U.S. vs. Parker in
  5    California, U.S. vs. Rodriguez in Pennsylvania, where they
  6    recognize exactly the arguments that the government's making
  7    called Section 1B1.13, but they say that that -- that
  8    doesn't -- that's not accurate. The -- as the Court said in
  9    Parker, "The policy statement codified in 1B1.13 no longer
 10    limits the circumstances under which a defendant may seek
 11    compassionate release. Instead, the Court can determine
 12    whether any extraordinary and compelling reasons other than
 13    those delineated in 1B1.13 warrant granting relief." I'm not
 14    going to talk to you anymore about them because you have all
 15    the rest of the cases there.
 16                The second thing about this business that we're
 17    asking for extraordinary and compelling reasons based on
 18    rehabilitation alone, what she did was she did the classic
 19    thing that usually the defense lawyers have to do when we
 20    really don't have a good argument. You take the five or six
 21    things that all together show the Court that it's not just
 22    about rehab and you try to pick them apart one by one. For
 23    instance, his culpability level was really higher than what I'm
 24    saying, even though Judge Terrence Berg who prosecuted the case
 25    is the one who says it. I'm not the one -- I'm saying it too,


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.641 Filed 09/18/20 Page 34 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    34

  1    but Judge Berg is saying it.
  2                All of those circumstances that I talked about, age
  3    at the time of the offense, the influence of his dad, the role
  4    in the offense, the amount of time he served, the fact that
  5    his -- his own prosecutor believes he should be released, those
  6    things in addition to his rehabilitation are all things that
  7    the Court can consider, and therefore you would not be granting
  8    compassionate release on rehabilitation alone.
  9                The third thing, the 3553(a) factors, Judge, I'm glad
 10    she brought that up because obviously the Court sees that in
 11    every single case and we read it about in all of our sentencing
 12    memos. And if you look at the 3553(a) factors, the seriousness
 13    of the offense, I agree with her a hundred percent, of course
 14    it's a serious offense.
 15                But look at every other 3553(a) factor, Judge, and
 16    what do you see that Dani Hourani doesn't match? Every single
 17    thing he matches. And if you need, I recently in the last
 18    couple of days -- I don't want to send anything new to the
 19    Court or to the government. If you want to see, as of
 20    March 25th, 2020, what the Greenville FCI wrote with respect to
 21    Mr. Hourani, there's two things they talk about. First Step
 22    Act, you can either be circled eligible or ineligible. It's
 23    circled eligible.
 24                Recidivism risk level, which is something that goes
 25    directly to 3553(a), Mr. Hourani with his conviction, which we


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.642 Filed 09/18/20 Page 35 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    35

  1    all know is so severe, minimum. They have a choice, minimum,
  2    low, medium or high. He's minimum.
  3                If the Court wants me to send it, obviously I'll send
  4    a copy to the government, I'd be happy to send it to you.
  5                THE COURT: That's okay, I don't need it.
  6                MR. FISHMAN: Okay. So -- so -- but my point being
  7    this is the time where I'm encouraging the Court to look at the
  8    3553 factors because the 3553(a) all support our petition. The
  9    fact that the offense was serious, think about it, Judge.
 10    You've been there a long time, you've handed out some serious
 11    sentences. Do you think a 384-month sentence, which is what he
 12    would be sentenced to if you let him out tomorrow, that's a
 13    pretty damn serious sentence to go along with the seriousness
 14    of the offense.
 15                So I -- I -- I go back to where I was before. I
 16    wrote it in the petition. I think Dani Hourani is the poster
 17    child for the First Step Act. I think he satisfies every
 18    single thing for the reasons that I've said and I'm anxiously
 19    awaiting the Court's ruling.
 20                THE COURT: Okay. Thank you.
 21                In this matter the Court has listened to argument.
 22    I've read everything in here. I'm familiar with the case. I
 23    tried the case.
 24                I think, and I want to make sure that it's clear on
 25    this record, I think it is a very serious offense, and I think


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.643 Filed 09/18/20 Page 36 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    36

  1    it is even more serious because it had to do with a witness.
  2    And the only way the justice system works is by having
  3    witnesses that can testify and not be afraid of any
  4    repercussions, especially by the defendant. So it was a very
  5    serious offense. It was an offense that -- that affected the
  6    system of justice to a great deal or could have and called for
  7    necessary deterrence.
  8                With that said, I believe in this particular matter
  9    that the motion should be granted, and I'm saying it at the
 10    beginning rather than at the end because I think it's important
 11    to talk about a few things.
 12                Number one is in terms of rehabilitation, it is --
 13    every prisoner that goes to prison is expected to be
 14    rehabilitated. That's why they're in prison. So just
 15    rehabilitation, I agree with everybody, does -- is not enough
 16    to activate the statute at all. This statute was designed for
 17    exceptional cases, extraordinary and compelling cases. And I
 18    think this is, as Mr. Fishman said and I have it in my notes
 19    was he used, I think this is the poster child for that kind of
 20    exception.
 21                And let me talk about why. The reason why is not
 22    only was the rehabilitation unbelievable in this particular
 23    matter, but in addition to that, what makes it exceptional is
 24    that he volunteered and he gave of himself to other prisoners
 25    so that they could get out and they could become more into


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.644 Filed 09/18/20 Page 37 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    37

  1    society, the -- the transitions and so forth. So not only was
  2    he rehabilitated, but he started giving of himself and giving
  3    of his knowledge. He learned, he went to school, he proved
  4    himself, he did all of these things in addition to
  5    rehabilitation, and that he improved society by his courses
  6    that he -- that he developed, he developed them himself. I --
  7    I read and heard about what he did. And so it wasn't just his
  8    rehabilitation but it was his -- his rehabilitation of others.
  9    And I could incorporate a lot of things that are in Mr.
 10    Fishman's brief. I agree with many, many of them. But I think
 11    there's another aspect too and that is -- that's extraordinary
 12    in this case is that if he is released, he is released, he is
 13    going to help society.
 14                And we all talk about Judge Berg's letter, and he's
 15    somebody that -- that I respect very much and respect him as a
 16    prosecutor. He was a tough, tough, tough prosecutor but fair,
 17    always fair. He became the U.S. Attorney when -- when there
 18    was a vacancy. I think he was appointed by our bench. That's
 19    the respect that he had in terms of what he had to say. And he
 20    says -- and -- and you can talk about all the other stuff --
 21    and I quote him: "He would be a productive and law-abiding
 22    member of society if he were released." The key is productive.
 23    So he is not only rehabilitating himself, but he has made
 24    himself into somebody that can be trusted, somebody that can be
 25    productive when he gets out. He has lots of knowledge to talk


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.645 Filed 09/18/20 Page 38 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    38

  1    about. He's got lots of background. He's got lots of
  2    training. So that differentiates him I think from every other
  3    case that I've seen so far, that he is going to be a productive
  4    member of society, and -- and I think that's important.
  5                I think the professor's letter and what the professor
  6    would have to say also establishes that. I think that
  7    throughout the years from what I can read what he has done
  8    establishes that, and I could go on and on.
  9                But I -- I -- I adopt most of the things that Mr.
 10    Fishman said in his -- his petition to me.
 11                Let's talk about the sentencing. I -- and I got my
 12    notes out to -- wrote a note to myself at the time of
 13    sentencing and I -- it says, "Can only give life." I didn't
 14    have an opportunity to -- to really consider him as an
 15    individual, had no -- no opportunity to do that, and I think
 16    that's part of sentencing, that's something I like. And I
 17    don't like minimum mandatories. I think that they -- they
 18    don't give you that opportunity. In this case I wasn't too
 19    concerned because I thought it was a horrible crime, but he's
 20    done -- he's done a lot of time.
 21                He was 20 years old when he went in. I remember his
 22    father was tried with him. It would be difficult, you know, to
 23    send your dad into trial even if there was no deal, you know,
 24    to see your dad sitting there trying a case alone and you
 25    getting whatever the time was. And so I think that there was


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.646 Filed 09/18/20 Page 39 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    39

  1    that kind of influence, I think that he was young, and I think
  2    that this is the kind of case that the compassionate release
  3    was designed for. Courts never had the opportunity to do it
  4    before.
  5                And we look at things different than the Bureau of
  6    Prisons, though I suspect if the Bureau of Prisons looked at
  7    this, they'd probably conclude the same thing I'm concluding
  8    'cuz I think it's a good conclusion.
  9                But I never had an opportunity to do it before.
 10    This -- this compassionate release gives the Court an
 11    opportunity to do for -- do it for. But I think that we as --
 12    as a -- as a judicial branch have to exercise it very
 13    cautiously and very limitedly. We're -- we shouldn't be
 14    second-guessing ourselves as to sentencing. We shouldn't be --
 15    be interfering with sentencing. We still have all of the
 16    factors to consider, and I've considered every factor that --
 17    under 3553 in this case and reached the conclusion that he
 18    certainly comes with -- under each one.
 19                It is a serious offense. I've just talked about it.
 20    I think that it was important maybe at the time for him to get
 21    life so that people would be deterred from -- from interfering
 22    with witnesses, but he's gotten life and any deterrence factor
 23    for others has already been out there. So if people wanted to
 24    talk about it, they had a lot of time, 27 years, to talk about
 25    it. He's certainly deterred. There's no question in my mind


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.647 Filed 09/18/20 Page 40 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    40

  1    that he's deterred.
  2                I don't think there's any question in anybody's mind
  3    very frankly that he's going to be a law-abiding citizen. He
  4    served 27 years without any kind of ticket as they call them.
  5    I mean that's unusual. I've never seen that before or even
  6    heard of that before. And he was in some -- he was in a pretty
  7    tough prison where it is not real easy and I'm very much aware
  8    of it. I've been to many prisons and it's very, very hard not
  9    to get something. I mean I've seen, you know, cases where
 10    people got tickets because they were, you know, in line wrong
 11    and stuff like that, anything. I think that -- that is very,
 12    very important to look at in this, as I say, and especially the
 13    prisons that he has been in.
 14                I think that one of the criteria is to promote
 15    respect for the law. I think he has a lot of respect for the
 16    law now. I don't think there's any question about it. I think
 17    that -- that classes that he's taken, the classes that he's
 18    taught, the respect that he's had for the system and for the
 19    Bureau of Prisons officers and so forth, certainly he gives us
 20    that idea that he certainly respects the law now.
 21                Just punishment. I think just punishment. I think
 22    that he has justly been punished. He -- he's been there, been
 23    in prison 27 years. He has done very, very well. If he gets
 24    out, he's going to also do very, very well. For a person that
 25    was 20 years old when they went in, to do 27 years, if I was --


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.648 Filed 09/18/20 Page 41 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    41

  1    and I'm not -- I'm not second-guessing myself, if I was to
  2    fashion a sentence today knowing nothing about Mr. Hourani,
  3    27 years, hard years, regular years is a long, long time and I
  4    think it accomplishes all of its goals.
  5                Deterrence I've talked about. I don't think we have
  6    to deter Mr. Hourani at all. We'll never -- I don't think
  7    we'll see him in the system again. All those that would have
  8    been deterred by his actions have already been deterred.
  9    27 years ago, word was out: hey, you know, if you fool around
 10    with federal witnesses, you're getting life. So if there's any
 11    deterrence factor, it is out there and it has been out there
 12    and will not cause any interference with that factor at all.
 13                And to protect the public, I think that we're in
 14    pretty good shape to protect the public. We saw the letter of
 15    Judge Berg, we saw the professor, what he had to say. We've
 16    seen the actions of Mr. Hourani in terms of while he's been in
 17    prison they have been nothing but the best.
 18                And so I think that he's not only rehabilitated
 19    himself but he has assisted, given of himself, volunteered,
 20    giving hours that were his own. Those are the extraordinary
 21    things in this matter. And the fact that he's not only
 22    rehabilitated himself but in such a great fashion: college
 23    degrees, certifications, things of that note, matter.
 24                So it will be the decision of the Court that the
 25    defendant's motion is granted and that the defendant will be


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.649 Filed 09/18/20 Page 42 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    42

  1    released.
  2                The government has requested a 30-day stay in this
  3    particular matter. The Court's not going to grant a stay for
  4    two reasons. Number one is I don't -- he's not a danger as far
  5    as I'm concerned to the community, so -- and he's not going
  6    anywhere. I've read the letters from his brothers. He's got a
  7    brother that's very successful. He's got another brother,
  8    brother that's in the real state business who he -- the brother
  9    in the real state business offered to allow him to stay there.
 10    I'm sure he's not going to be there long. He's going to get
 11    out, he's going to get a job. One of the brothers offered him
 12    a job, auto repair service that seems to be pretty big, has
 13    offered him a job. So he's going to be out there.
 14                If the Court of Appeals should not agree with me, and
 15    they certainly may or may not, he's not going anywhere. He --
 16    he's there, he understands the consequences. But if they rule
 17    another way, that he -- he'll be there.
 18                So I don't think he's either a danger to our
 19    community or a danger of -- of flight risk at this point.
 20                So therefore the motion to stay 30 days is granted.
 21                I will enter an order that he be released for time
 22    served. However, I know the Bureau of Prisons has a protocol
 23    for release that has to do with the virus in terms of taking
 24    the test and being. So I -- I wanted to make sure when he
 25    leaves the prison that it's under the same conditions as


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.650 Filed 09/18/20 Page 43 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    43

  1    everybody else that would leave it, so there -- it may take him
  2    a little -- a few days to -- to -- for them to process him out
  3    or maybe a few weeks because of the -- of the coronavirus.
  4    They have a policy, whatever they do, so we don't infect him or
  5    the -- or society.
  6                Starting with the government, other than your
  7    objection, is there anything else that you would wish to add or
  8    subtract or anything else to say?
  9                MS. CURRIE: That's everything, Your Honor. Thank
 10    you.
 11                THE COURT: Okay. And Mr. Fishman?
 12                MR. FISHMAN: No, Judge. Thank you very much on
 13    behalf of Mr. Hourani and his family.
 14                THE COURT: Okay. Mr. Hourani, good luck.
 15                MR. HOURANI: Thank you, sir.
 16                THE CLERK: Judge?
 17                THE COURT: Okay. We'll stand in recess.
 18                THE CLERK: Hey, Judge.
 19                THE COURT: Yes.
 20                THE CLERK: Okay. I will have to get in contact with
 21    the probation officer to get some information so it may be a
 22    day or two before this --
 23                THE COURT: Okay. Get it as quickly as you can. I
 24    understand that it has to be done right or the Bureau of
 25    Prisons won't do it, so we might as well do it right the first


                              Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.651 Filed 09/18/20 Page 44 of 45
               Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                     44

  1    time.
  2                 THE CLERK: Right.
  3                 THE COURT: And we'll do it ASAP though.
  4                 THE CLERK: Okay.
  5                 THE COURT: Anything else?
  6                 MR. FISHMAN: Nope.
  7                 THE COURT: Okay. Thank you. Stay well everybody.
  8                 MS. CURRIE: Thank you.
  9                 (Proceedings concluded at 3:28 p.m.)
 10                                                _ _ _
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                               Dani Hourani v United States of America • 95-80071
Case 2:95-cr-80071-BAF ECF No. 214, PageID.652 Filed 09/18/20 Page 45 of 45
              Petition for Relief under the First Step Act of 2018 • Thursday, September 17, 2020
                                                                                                    45

  1                                C E R T I F I C A T I O N
  2                I, Linda M. Cavanagh, Official Court Reporter of the
  3    United States District Court, Eastern District of Michigan,
  4    appointed pursuant to the provisions of Title 28, United States
  5    Code, Section 753, do hereby certify that the foregoing pages 1
  6    through 44 comprise a full, true and correct transcript of the
  7    proceedings held in the matter of Dani Hourani vs. United
  8    States of America, Case No. 95-80071, on Thursday, September
  9    17, 2020.
 10

 11

 12                             s/Linda M. Cavanagh
                                Linda M. Cavanagh, RDR, RMR, CRR, CRC
 13                             Federal Official Court Reporter
                                United States District Court
 14                             Eastern District of Michigan
 15

 16

 17    Date: September 18, 2020
       Detroit, Michigan
 18

 19

 20

 21

 22

 23

 24

 25



                              Dani Hourani v United States of America • 95-80071
